     Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 1 of 77

 1     XAVIER BECERRA
       Attorney General of California
 2     MONICA N. ANDERSON
       Senior Assistant Attorney General
 3     JAY C. RUSSELL
       Supervising Deputy Attorney General
 4     ELISE OWENS THORN, State Bar No. 145931
       ANDREW M. GIBSON, State Bar No. 244330
 5     TYLER V. HEATH, State Bar No. 271478
       IAN MICHAEL ELLIS, State Bar No. 280254
 6     TOBIAS G. SNYDER, State Bar No. 289095
       Deputy Attorneys General
 7     1300 I Street, Suite 125
        P.O. Box 944255
 8      Sacramento, CA 94244-2550
        Telephone: (916) 310-7318
 9      Fax: (916) 324-5205
        E-mail: Elise.Thorn@doj.ca.gov
10     Attorneys for Defendants

11
                               IN THE UNITED STATES DISTRICT COURT
12
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
13
                                          SACRAMENTO DIVISION
14

15

16    RALPH COLEMAN, et al.,                              2:90-cv-00520 KJM-DB (PC)

17                                           Plaintiffs, DECLARATION OF DAVID LEIDNER
                                                         SUPPORTING DEFENDANTS’
18                   v.                                  RESPONSE TO THE COURT’S
                                                         NOVEMBER 13, 2018 ORDER TO SHOW
19                                                       CAUSE
      EDMUND G. BROWN JR., et al.,
20
                                           Defendants.
21

22

23           I, David Leidner, declare:

24           1.   I am a Senior Psychologist Specialist in the California Department of Corrections and

25    Rehabilitation’s (CDCR) Statewide Mental Health Program. I am competent to testify to the

26    matters set forth in this declaration and if called upon to do so, I would and could so testify. I am

27    aware that Michael Golding, M.D., CDCR’s Chief Psychiatrist, sent a document entitled “CDCR

28    Mental Health System Report” to the Plata Receiver on October 5, 2018. I received a copy of Dr.
                                                    1
                                 Leidner Decl. Supp. Defs.’ Resp. Nov. 13, 2018 OSC (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 2 of 77

 1    Golding’s submission on October 23, 2018. I am informed and believe that the Court in this case

 2    issued an order on November 13, 2018 regarding a proposed independent investigation of Dr.

 3    Golding’s allegations. I make this declaration in support of Defendants’ response to the Court’s

 4    order.

 5             2.   My employment with CDCR began in 2003 at the California Men’s Colony State

 6    Prison in San Luis Obispo, California, where I worked as a Staff Psychologist, Senior

 7    Psychologist Supervisor, and Senior Psychologist, Specialist. I assumed my current position with

 8    the psychiatry team at CDCR headquarters as a Senior Psychologist Specialist in 2009. In my

 9    position at headquarters, I have helped develop CDCR’s Health Care Data Warehouse and the

10    Statewide Mental Health Program’s quality management reporting system. I continue to maintain

11    and enhance these systems, analyze data, and provide statistics as needed for the Statewide

12    Mental Health Program.

13             3.   I have an extensive background in statistics and research design, including graduate-

14    level training in both fields. I spent three years analyzing psychosocial data at the George

15    Washington University Medical Center, held a half-time appointment as a statistics consultant at

16    the George Washington University Department of Psychology, and taught statistics in a

17    community college.

18             4.   I have strong technical skills, with over twenty years of experience in database and

19    statistical programming using the SQL, SAS, and R programming languages.

20                       CDCR’S DATA COLLECTION SYSTEM AND REPORTS
21             5.   From 2010 to 2017, CDCR collected data regarding mental health treatment through

22    the Mental Health Tracking System (MHTS), a web-based tool developed to track clinical

23    contacts, referrals, and other data related to the provision of mental health services. Beginning in

24    2016, CDCR implemented an electronic health record called the Electronic Health Record System

25    (EHRS) which replaced MHTS.

26             6.   CDCR compiles data on the mental health delivery system in the Health Care Data
27    Warehouse (Data Warehouse). The Data Warehouse consists of a group of high-capacity

28    computer servers into which data from numerous sources, including EHRS, CDCR’s Strategic
                                                   2
                                  Leidner Decl. Supp. Defs.’ Resp. Nov. 13, 2018 OSC (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 3 of 77

 1    Offender Management System (SOMS), and the Department of State Hospitals, are routed and

 2    stored. Historical data, such as MHTS data, are also stored in the Data Warehouse. I write

 3    computer programs that generate reports using Data Warehouse data. These Mental Health

 4    Management Reports (Management Reports) are accessible to over 5,000 CDCR staff statewide

 5    (report users), including all members of the headquarters psychiatry team, via a website. When I

 6    refer to the headquarters psychiatry team, I mean Dr. Golding the Chief Psychiatrist, the Chief of

 7    Telepsychiatry, and the Senior Psychiatrist Supervisor, who work together at the Statewide

 8    Mental Health Program’s headquarters in Elk Grove, California. There are currently over fifty

 9    Management Reports, all of which can be run on-demand and most of which allow users to select

10    various criteria and generate certain reports. The Management Reports are designed to help staff

11    provide timely patient care, manage resources, and give feedback on compliance with guidelines,

12    including various requirements imposed by orders in this case. For example, the Current Due

13    Dates Report tells clinicians when patients on their caseloads are due for mental health services

14    including contacts, evaluations, treatment teams, and consults and can tell a scheduler when

15    patients are due for their next required appointment.

16           7.   Another Management Report is the Mental Health Performance Report (Performance

17    Report), which displays a set of indicators measuring performance in numerous areas, including

18    compliance with mental health treatment required by the Program Guide, by health care

19    regulations, and by CDCR health care policies and procedures. The indicators are selected and

20    defined by the managers of the Statewide Mental Health Program. Users can choose to view
21    Performance Report indicator values by institution and month and can drill down on most

22    indicators to view values broken down by program area (e.g., patients in Administrative

23    Segregation, general population Enhanced Outpatient Treatment, or the general population

24    Clinical Correctional Case Management System). Users can also drill down to view individual

25    non-compliant cases. In many cases, clicking on details in the Performance Report will take you

26    to other reports with additional detailed information, such as the Appointments Report showing
27    details of all included appointments, or the Compliance Rules Report showing the definition of

28
                                                       3
                                Leidner Decl. Supp. Defs.’ Resp. Nov. 13, 2018 OSC (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 4 of 77

 1    the rule being applied to measure performance. Finally, clicking on the title of any indicator in

 2    the Performance Report will display the details of how it is defined and calculated.

 3           8.   The measurement of the Performance Report indicators is complex. There are over

 4    150 active indicators summarizing about 4,000,000 individual measurements each month. The

 5    logic underlying the indicators relies on over 230 business rules that stipulate a required action,

 6    the population it applies to, what triggers that requirement, and how much time is allowed to

 7    complete that requirement. All of these parameters are determined by the managers of the

 8    Statewide Mental Health Program.

 9           9.   All business rule parameters are spelled out in a Management Report called the

10    Compliance Rules Report. As with all Management Reports, the Compliance Rules Report is

11    available to all report users and is often referenced in our communications with users about

12    business rules. Attached as Exhibit 1 is a true and correct copy of an excerpt of the Compliance

13    Rules Report.

14           10. We also have a Management Reporting Help website, available to all report users,

15    which includes posts on our methodology, business rules, answers to frequently asked questions,

16    release notes, and instructions on how to report an error, ask a question, or suggest an

17    improvement. Attached as Exhibit 2 is a true and correct copy of a printout from the website that

18    shows snapshots of the various postings and links available on this website.

19           11. About once a month, we send an email (user notification email) to all report users that

20    includes a link to a description of all changes to the Management Reports, indicator logic, and
21    business rules since the last update. These descriptions, called Release Notes, are also posted on

22    the Management Reporting Help website and remain permanently available to all report users.

23           12. The user notification email also includes a link to directions on how a report user can

24    be added or removed from the report users group. Membership in the report users group entails

25    authorization and security information certification and guarantees access to all Management

26    Reports, all release notes, all posts on the Management Reporting Help website, and reception of
27    all user notification emails. All members of the headquarters psychiatry team belong to the report

28    users group.
                                                        4
                                 Leidner Decl. Supp. Defs.’ Resp. Nov. 13, 2018 OSC (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 5 of 77

 1           13. Any report user can report a potential error in any Management Report by submitting

 2    a ticket through CDCR health care’s statewide Solution Center system. Users may also submit

 3    questions and requests for report improvements via this process. Directions for submitting a

 4    Management Report ticket are posted on a website and a link to these directions is always

 5    included in the user notification email. We also include this link when responding to users

 6    whenever they contact us directly.

 7           14. We receive over one hundred Management Report tickets per month. These tickets

 8    are usually reviewed by headquarters staff within one day. The Management Reporting team,

 9    consisting of myself, two other programmers, and three analysts—also meets two times each

10    week to discuss tickets and resolve issues. Many tickets present questions or involve training

11    issues, in which case the question is answered and/or training is provided.

12           15. Software errors, also known as “bugs,” are placed on the Management Report

13    programmers’ task list for resolution. Any systemic errors, i.e., those that affect more than a

14    single patient, are given priority over all other tasks and are almost always resolved within one

15    week. I meet almost every workday morning with the other two Management Reporting team

16    programmers to discuss and troubleshoot software errors and authorized changes to the system.

17           16. In addition to the Management Reports, CDCR Mental Health headquarters provides

18    mental health data to staff via a weekly Ad Hoc Querying webinar during which I and other

19    headquarters staff write computer queries to retrieve data requested by other staff. This has

20    included requests from the headquarters psychiatry team.
21           17. Outside of the webinar, I also provide data in direct response to data requests from

22    headquarters staff, including requests from headquarters psychiatrists. To the best of my

23    knowledge, I have never denied a data request from a headquarters psychiatrist.

24           18. I have explained our Management Reports, indicator logic, measurement

25    methodology, and business rules to the Special Master and Plaintiffs’ counsel in this case on

26    numerous occasions, including during a presentation to the Special Master’s team in May 2015
27    and during a presentation to the Special Master team and Plaintiffs’ counsel in July 2015.

28
                                                        5
                                 Leidner Decl. Supp. Defs.’ Resp. Nov. 13, 2018 OSC (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 6 of 77

 1    Attached as Exhibit 3 is a true and correct copy of the PowerPoint slides I prepared and presented

 2    in May 2015 to the Special Master team.

 3            19. It is both my job and a matter of personal ethics to provide accurate and useful data.

 4    It is irrelevant to me whether a statistic shows low compliance or high compliance; my primary

 5    concern is that the measurement is valid. From what I have observed among my colleagues and

 6    superiors, decisions about rules and calculations are not based on how they will increase or

 7    decrease statistics; they are driven by considerations over patient care, guideline adherence, and

 8    accuracy.

 9     DR. GOLDING’S ALLEGATIONS REGARDING RESTARTING THE CLOCK AFTER
                              INMATE TRANSFERS
10
              20. As a matter of course, all business rules for primary clinician contacts, psychiatry
11
      contacts, and treatment teams include separate parameters for initial contacts and ongoing
12
      (routine) contacts. This is because Mental Health Program leadership have determined that when
13
      a mental health patient first enters a new situation—be it a new housing area (e.g, Administrative
14
      Segregation), a new level of care (e.g, Enhanced Outpatient Treatment), or a new institution—it is
15
      clinically appropriate for the providers and treatment team to conduct an initial contact,
16
      substantively different from a routine contact. For example, when a general population
17
      Correctional Clinical Case Management System patient on medication arrives at a new institution,
18
      he or she is required to receive an initial primary clinician contact, an initial psychiatrist contact,
19
      and an initial treatment team meeting. The patient shows up on the institution’s Current Due
20
      Dates Report and both providers and schedulers can see from this report that an initial contact or
21
      treatment team is required, rather than a routine one. The time frames for the initial meeting with
22
      the primary clinician, psychiatrist, and treatment team are ten working days, ninety calendar days,
23
      and fourteen working days, respectively. In the case of the primary clinician and treatment team,
24
      the initial time frame is different than the routine time frame. In the case of the psychiatrist, the
25
      initial and routine time frames are the same.
26
              21. Because initial and routine psychiatry contacts have the same time frame in many
27
      cases, including mainline Enhanced Outpatient Program and Correctional Clinical Case
28
                                                         6
                                  Leidner Decl. Supp. Defs.’ Resp. Nov. 13, 2018 OSC (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 7 of 77

 1    Management patients on medication, when such mainline patients transfer institutions, the

 2    maximum allowable time between the previous contact and the next can exceed that established

 3    time frame. However, the claim that CDCR is “resetting” the clock when a patient arrives at an

 4    institution is a mischaracterization of the fact that business rules call for an initial psychiatry

 5    contact upon arrival, just as they do for the primary clinician contact and treatment team.

 6            22. Dr. Golding’s allegation that Correctional Clinical Case Management System patients

 7    on medications can go eight months without being seen by a psychiatrist is not based on any

 8    particular patient’s experience but instead a hypothetical and extreme scenario.

 9            23. I analyzed all instances between August 1, 2017 and August 1, 2018 where a

10    Correctional Clinical Case Management System patient on psychiatrist-prescribed medication

11    transferred from one institution to another. On average each month, six percent (1,124 patients)

12    of all Correctional Clinical Case Management System patients on psychiatrist-prescribed

13    transferred institutions at least once, and one percent (229 patients on average) went more than

14    ninety days as a Correctional Clinical Case Management System patient on psychiatrist-

15    prescribed medication without being seen by a psychiatrist during a transfer.

16            24. I ran a parallel analysis for Enhanced Outpatient Program patients on psychiatrist-

17    prescribed medications over the same time frame. On average each month, eleven percent (816

18    patients) of all Enhanced Outpatient Program patients on psychiatrist-prescribed medications

19    transferred institutions at least once, and three percent (265 patients) went more than thirty days

20    as an Enhanced Outpatient Program patient on psychiatrist-prescribed medications without being
21    seen by a psychiatrist during transfer.

22      DR. GOLDING’S ALLEGATIONS THAT CDCR SECRETLY INCREASED THE EOP
                         ROUTINE PSYCHIATRY TIME FRAME
23
              25. Dr. Golding alleges that CDCR increased the routine psychiatry contact time frame
24
      “from the court-ordered one-month maximum interval, to up to 45 days” (p. 24). This is factually
25
      incorrect. The time frame was changed to once every calendar month, and additionally, to never
26
      exceed forty-five days between contacts. In other words, the rule still required a contact at least
27
      once every calendar month. The rule therefore also required at least twelve psychiatry contacts in
28
                                                         7
                                  Leidner Decl. Supp. Defs.’ Resp. Nov. 13, 2018 OSC (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 8 of 77

 1    a calendar year, which is far more stringent than a rule that would simply allow up to forty-five

 2    days between contacts.

 3           26. By asserting that the rule change moved the time frame past the court-ordered interval

 4    of one month, Dr. Golding implies that “monthly” is equivalent to once every thirty days. It is

 5    not, just as daily is not equivalent to once every twenty-four hours and weekly is not equivalent to

 6    once every seven days. This distinction is important and it was clarified with the headquarters

 7    psychiatry team in July, 2015. The difference between monthly and thirty days was also

 8    specifically addressed in an exchange with headquarters psychiatry staff in March 2017.

 9    Attached as Exhibit 4 is a true and correct copy of the March 22, 2017 email and attached as

10    Exhibit 5 is a true and correct copy of the July 1, 2015 email.

11           27. The rule change applied to reports run between December 2016 and April 2017. The

12    change was initiated after an associate government program analyst for mental health at the

13    California Health Care Facility (CHCF) contacted me explaining that increasing the Enhanced

14    Outpatient Program psychiatry time frame would allow psychiatrists to preserve continuity of

15    care rather than have to see a different psychiatrist when they took time off. A true and correct

16    copy of the email dated December 5, 2016 I received from staff at the California Health Care

17    Facility is attached as Exhibit 6. Our guidelines call for contacts on a monthly basis, but once

18    every calendar month would mean that contacts could occur as much as sixty-one days apart.

19    One possible solution was to change the rule to require a contact every calendar month with an

20    additional constraint of no more than forty-five days between contacts. This would mean
21    psychiatry contacts would occur at least once every calendar month, never more than forty-five

22    days apart, and continuity of care would be improved. I spoke with Dr. Ceballos on the phone to

23    propose this option, and she approved it. The rule was changed in December 2016.

24           28. The headquarters psychiatry team requested that this rule be changed back to thirty

25    days in April 2017 and CDCR changed the rule again that same month. All past compliance data

26    was updated to ensure that the December 2016 revision of the rule did not affect any past data.
27    Since May 2017, the December 2016 revision of the rule has not applied to any compliance

28    statistics, regardless of the time period reported.
                                                            8
                                  Leidner Decl. Supp. Defs.’ Resp. Nov. 13, 2018 OSC (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 9 of 77

 1           29. Dr. Golding states that headquarters psychiatrists had to “painstakingly look at chart

 2    after chart to discover how the reported information had been changed, attempting to establish,

 3    first, if something had in fact changed, and if so, how it had changed” (p. 24). This is puzzling

 4    since information about the change was readily available the headquarters psychiatry team. The

 5    details regarding the rule change appeared in the Compliance Rules Report for the entire time it

 6    was in effect. The Compliance Rules Report describes time frames for many business rules and is

 7    available, both directly and through links from the Performance Report, to any staff who have

 8    access to all members of the headquarters psychiatry team. Dr. Golding quotes the description of

 9    this rule from the Compliance Rules Report verbatim in an e-mail dated April 12, 2017, labeled

10    2017-04-12-1316hrs. (Exhibit D, ECF No. 5988-2 at 93.) I should also note that any member of

11    the psychiatry team could have simply asked me or any member of the Management Reporting

12    team about this rule and we would have explained how and why it had been changed.

13           30. In addition to appearing in the Compliance Rules Report, the rule change was

14    explained in detail at two statewide Management Reporting webinars, one on December 7, 2016

15    and one on December 8, 2016. These interactive webinars occurred bi-weekly and were attended

16    by institution staff statewide, including psychiatrists.

17      DR. GOLDING’S ALLEGATION THAT EVERY ENCOUNTER IS COUNTED AS AN
                                 APPOINTMENT
18
             31. Dr. Golding asserts numerous times that headquarters psychiatry staff are not able to
19
      obtain the mental health data they desire. (pp. 71-71.) This is false. I or my team would have
20
      readily shown them how to obtain the data from existing reports if possible or provided such data
21
      directly to any member of the headquarters psychiatry team had we been asked, and indeed we
22
      have done just this when they have asked us in the past. Moreover, we have trained one
23
      psychiatrist at headquarters how to conduct ad hoc queries directly from the Data Warehouse and
24
      he does so routinely. As a further example, at the request of the headquarters psychiatry team, we
25
      developed a special Psychiatrist Appointments Report that has been available to all report users
26
      via the Management Reporting website since June of 2017. Attached as Exhibit 7 is a true and
27
      correct copy of my June 5, 2017 email exchange with members of the headquarters psychiatry
28
                                                         9
                                 Leidner Decl. Supp. Defs.’ Resp. Nov. 13, 2018 OSC (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 10 of 77

 1     team, regarding their request for the new Psychiatrist Appointments Report. Attached as Exhibit

 2     8 is a true and correct copy of June 23, 2017 use notification e-mail announcing the roll-out of

 3     this report to all report users. Finally, the ability to see whether or not any given appointment, or

 4     set of appointments, was conducted cell-side or non-confidentially was directly available to

 5     headquarters psychiatry at any time via the Appointments Report on the Management Reporting

 6     website. The data can be filtered and sorted as well as exported to an Excel spreadsheet for

 7     further analysis. Dr. Golding discusses using the Appointments Report in just this way on page

 8     37.

 9            32. Dr. Golding also asserts that there “must be a huge cell-side non-confidential rate” for

10     psychiatrist appointments and also notes contacts occurring in other non-confidential settings and

11     for less than three minutes. I tallied all completed psychiatry contacts between January 1, 2018

12     and October 31, 2018. Of these 272,149 contacts, five percent had a duration of less than five

13     minutes, ten percent were non-confidential (this includes all cell-side contacts), seven percent

14     were cell-side, and one percent were both cell-front and less than five minutes in duration.

15            33. Dr. Golding’s claim that rescheduled appointments are not counted as cancelled is

16     false. All rescheduled appointments are automatically coded as cancelled in CDCR’s reporting

17     data. This designation cannot be changed by users.

18      DR. GOLDING’S ALLEGATIONS THAT COMBINING CORRECTIONAL CLINICAL
          CASE MANAGEMENT SYSTEM AND EOP COMPLIANCE MEASUREMENTS
19                         OBSCURES EOP PERFORMANCE
20            34. Dr. Golding alleges that combining Correctional Clinical Case Management System
21     and EOP timely psychiatry compliance rates into one reporting category obscures poor Enhance

22     Outpatient Program compliance rates, noting two examples where Correctional Clinical Case

23     Management System compliance rates were greater than Enhance Outpatient Program rates and

24     thus combining them led to a value higher than the Enhance Outpatient Program rate alone. If

25     this argument was valid, then CDCR would be obscuring all of its data no matter which

26     methodology was used to report its data. It is a mathematical truism that when you average two
27     or more unequal values, the result will be greater than at least one of them. If the Enhance

28     Outpatient Program compliance rate had happened to be higher than Correctional Clinical Case
                                                   10
                                  Leidner Decl. Supp. Defs.’ Resp. Nov. 13, 2018 OSC (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 11 of 77

 1     Management System compliance rate, then we could have been accused of obscuring the

 2     performance data for the Correctional Clinical Case Management System patients. Or, if we had

 3     presented Enhance Outpatient Program and Correctional Clinical Case Management System

 4     compliance data separately, we could then have been accused of obscuring the fact that a given

 5     institution had a lower value than the overall rates or that compliance during a given month was

 6     lower than the overall rates or that compliance for females was lower than the overall rates and so

 7     on.

 8              35. It should also be noted that when CDCR combines compliance rates, we take the

 9     weighted average. This is to ensure that each patient receives equal weight for each week they

10     are with us. For example, the Enhance Outpatient Program and Correctional Clinical Case

11     Management System values are weighted in direct proportion to the number of patient-weeks they

12     include. Since there are more Correctional Clinical Case Management System patients than

13     Enhance Outpatient Program patients, when the two are grouped together, Correctional Clinical

14     Case Management System typically has a larger influence on the overall result, whether higher or

15     lower.

16              36. All of this being said, the ability to look at Enhance Outpatient Program and

17     Correctional Clinical Case Management System compliance separately has always been possible

18     on the Performance Report, for any month, and for any institution. This is so despite Dr.

19     Golding’s contention that “someone without computer skills looking for information about

20     timeliness of Enhance Outpatient Program and Correctional Clinical Case Management System
21     psychiatry appointments and consults in individual institutions in 2018 would have difficulty

22     finding such information, because CDCR did not report individual timeliness figures.” (p. 27.)

23     The removal of the filter that Dr. Golding refers to was included in the release notes, a link for

24     which was sent to all members of the reporting group on May 11, 2018, along with directions on

25     how you could still obtain the program area breakdown from the report. A true and correct copy

26     of Release 1.10 Notes is attached as Exhibit 9. Simply clicking on the arrow next to any indicator
27     on the Performance Report will show the measure’s breakdown by program. The Performance

28     Report has functioned this way for several years. Attached as Exhibit 10 is a true and correct
                                                      11
                                  Leidner Decl. Supp. Defs.’ Resp. Nov. 13, 2018 OSC (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 12 of 77

 1     copy of an excerpt of the pop-up obtained by clicking on the Timely Psychiatry Contacts

 2     indicator. Note that each program—“ML EOP,” “ASU EOP,” “ML CORRECTIONAL

 3     CLINICAL CASE MANAGEMENT SYSTEM,” “MHCB,” and “ASU”—is displayed

 4     separately. Users can further click on the plus sign by any program to see the details of every

 5     measurement comprising that program’s data. It should be noted that the release notes refer to

 6     clicking on the percentage box rather than the arrow. Nonetheless and importantly, if for any

 7     reason a member of the headquarters psychiatry team found that they could not obtain data

 8     previously available on a report, he or she simply had to ask a member of the Management

 9     Reporting team directly, through email, or via a solution center ticket and we would have shown

10     the psychiatry team member how to get that data. To my knowledge, no headquarters psychiatrist

11     ever asked any member of my team for the data Dr. Golding alleges he had trouble finding.

12        DR. GOLDING’S ALLEGATIONS REGARDING THE APPOINTMENTS SEEN AS
                        SCHEDULED PERFORMANCE INDICATOR
13
               37. The Appointments Seen as Scheduled indicator is an efficiency measure that was
14
       updated in 2016 to match the quality management methodology used by the Plata Receiver. .
15
       The indicator is not meant to be a measure of compliance with psychiatrist contact time frames
16
       and to my knowledge has never been presented by the Statewide Mental Health Program as such.
17
       The indicator provides information on appointments that were missed due to circumstances
18
       within CDCR’s control—“provider unavailable,” “lockdown,” “modified program,” “technical
19
       difficulties.”
20
               38. Dr. Golding correctly states that the Appointments Seen as Scheduled Performance
21
       indicator was incorrectly labeled “All scheduled appointments” even though it only includes
22
       appointments that were either 1) seen during the reporting range; or 2) scheduled to occur during
23
       the reporting range but cancelled and not rescheduled for one of the following cancellation
24
       reasons: Technical Difficulties, Modified Program, Lack of Transport, or Provider Unavailable.
25
               39. On October 9, 2018, I was alerted to this issue and I corrected the error on the same
26
       day. This occurred prior to my having any knowledge of Dr. Golding’s allegations. That the
27
       indicator was described incorrectly did not conceal or misrepresent information regarding
28
                                                         12
                                  Leidner Decl. Supp. Defs.’ Resp. Nov. 13, 2018 OSC (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 13 of 77

 1     scheduled appointments. Rather, the indicator was changed to conform to criteria used by the

 2     California Correctional Health Care System (CCHCS) for medical appointments, but we

 3     neglected to update the description. To my knowledge, headquarters psychiatry never reported

 4     the mislabeling of the indicator to the Management Reporting team. If the issue had been brought

 5     to my attention, my team would have prioritized the issue and addressed it quickly. As noted

 6     previously, any systems issue that affects more than one patient takes priority over all other tasks

 7     for the Management Report programmers.

 8            40. Despite the inaccurate label, any user of the Performance Report is able to scroll

 9     through the different layers of the data and see precisely the types of appointments included in the

10     Appointments Seen as Scheduled indicator. Attached as Exhibit 11 is a true and correct copy of a

11     screenshot of the different layers of the data presented under the Appointments Seen as Scheduled

12     indicator. Each category shown can be further expanded to show each individual appointment

13     included. The accurate definition of the indicator was also always available on the California

14     Correctional Health Care Services’ Dashboard, which is a monthly report that consolidates key

15     performance indicators and other important metrics across CDCR’s health care programs and

16     service areas. A true and correct copy of a screen shot for the SeenAsScheduledDefinitions on

17     the Dashboard is attached as Exhibit 12.

18            41. Dr. Golding also alleges that the indicator should be defined as the number of all

19     completed appointments divided by all completed, cancelled, refused, and pending appointments.

20     While this may be a useful measure, it is qualitatively different than the current measure, which
21     measures appointments that were cancelled for reasons that could be avoided. Again, I am not

22     aware of any request from headquarters psychiatry to modify the calculation of this indicator or to

23     create a different one. Finally, the information Dr. Golding appears to want is already available

24     to any report user, including headquarters psychiatrists, via the Treatment Hours (Tx_Hours)

25     Report, which allows users to query for these values for any date range, institution, and program.

26     A true and correct copy of the initial screen for the Tx_Hours Report for September 2018 is
27     attached as Exhibit 13. This Report has been continuously operational for the past several years.

28
                                                         13
                                  Leidner Decl. Supp. Defs.’ Resp. Nov. 13, 2018 OSC (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 14 of 77

 1     DR. GOLDING’S ALLEGATIONS REGARDING TREATMENT HOURS CANCELLED
                                 AND REFUSED
 2
              42. Dr. Golding alleges that the Treatment Hours Cancelled and Treatment Hours
 3
       Refused indicators use arbitrary cutoffs “chosen to get a particular result in terms of figures.” (pp.
 4
       62-63.) Dr. Golding asks why the indicators measure the percentage of patient-weeks exceeding
 5
       a given threshold for treatment refused or treatment cancelled (e.g., more than three hours
 6
       cancelled per week) rather than just the percentage of all treatment refused or cancelled.
 7
              43. Treatment Hours Cancelled and Treatment Hours Refused are part of a larger group
 8
       of treatment hours indicators, which also include Treatment Hours Offered, Treatment Hours
 9
       Attended, and Treatment Hours Scheduled. All of these indicators use the same methodology,
10
       which is to measure how often (the percentage of patient-weeks) patients meet or exceed an
11
       established treatment threshold. The Treatment Hours Offered indicator, for example, measures
12
       how often patients are offered the minimum hours mandated by the Program Guide for any given
13
       patient group. An institution can see, for instance, that it is offering at least ten hours of treatment
14
       to general population Enhanced Outpatient Program patients eighty-seven percent of the time.
15
       The thresholds for the refused, cancelled, and scheduled treatment hours indicators were
16
       determined by Statewide Mental Health Program management and based and based on a
17
       proportion of the required amount of treatment. For example, if an institution is expected to offer
18
       at least ten hours of treatment per week to a patient, then the Treatment Hours Cancelled
19
       threshold is three or more hours per week. If the institution is expected to offer at least five hours
20
       of treatment per week, then the cancelled threshold is 1.5 or more hours. Similarly, the threshold
21
       for Treatment Hours Refused is refusal of at least fifty percent of all offered treatment and
22
       attendance in less than one-half of whatever the Treatment Hours Offered threshold is for that
23
       patient group.
24
              44. Dr. Golding also alleges that CDCR’s measurement reflecting treatments cancelled
25
       and treatments refused are not straightforward. (pp. 62-63.) He contends that the measure should
26
       be the number of all completed appointments divided by all completed, cancelled, refused, and
27
       pending appointments. Total percentage of treatment refused and cancelled are legitimate
28
                                                         14
                                  Leidner Decl. Supp. Defs.’ Resp. Nov. 13, 2018 OSC (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 15 of 77

 1     measures too, but their validity does not mean the current measurements are invalid. And again, I

 2     am not aware of any request from headquarters psychiatry to add these measures as new

 3     indicators. I am also not aware of any request from headquarters psychiatry for this data in any

 4     other form, a request my team could have addressed. Finally, as with Appointments Seen as

 5     Scheduled indicator, the measurement that Dr. Golding appears to prefer has been available for

 6     years via the Tx_Hours Report mentioned above.

 7             DR. GOLDING’S ALLEGATION REGARDING MH MEDICATION NON-
                                 ADHERENCE CONSULTS
 8
              45. CDCR’s compliance statistic for medication non-adherence relies on the initiation of
 9
       an “MH Med Non-Adherence” consultation in the patient’s electronic medical record. This
10
       means that if a consultation is not created, no measurement is made.
11
              46. We therefore must rely on the creation of a medication non-adherence consultation to
12
       signal that the provider has determined that a contact with the inmate is required. It may be that
13
       more can be done to ensure that providers initiate medication non-adherence consultations, or that
14
       the policy should be revised, but this is simply an example of one of the many ways CDCR can
15
       look to improves its health care system. Nonetheless, the manner in which CDCR currently
16
       measures medication non-adherence is valid, based on current policy. My team is always open to
17
       considering other ways to measure a given process or requirement, but I am unaware of ever
18
       having received any such suggestions regarding medication non-adherence.
19
              47. Dr. Golding also states that the medication non-adherence measure, which is included
20
       as one item in the larger Timely MH Referrals indicator, counts appointments not scheduled as
21
       not being needed, counts refused appointments as completed appointments, and double counts
22
       appointments that occurred. He cites data reported on this measure by California Health Care
23
       Facility in August 2018. Dr. Golding could have reported his concern about this issue to me and
24
       my Management Reporting team at any time, but he did not—I first learned about the issue when
25
       I read Dr. Golding’s allegations. I since determined that the root cause of this issue is that
26
       cancelled consultations were erroneously included in the indicator. The issue was promptly
27
       addressed and resolved.
28
                                                         15
                                  Leidner Decl. Supp. Defs.’ Resp. Nov. 13, 2018 OSC (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 16 of 77

 1            48. With the corrected indicator, the data now shows nine separate consultations, all of

 2     which were resolved by separate, completed appointments. Attached as Exhibit 14 is a true and

 3     correct copy of the report I ran with the corrected data. No cancelled consultations or

 4     appointments are included. It appears from Dr. Golding’s allegations that headquarters

 5     psychiatry does not understand how this data is reported. Consultations are reported in the month

 6     they come due or are completed, as expressly described in the definition pop-up window that

 7     appears when the user clicks on any measurement in the MH Med Non-Adherence indicator.

 8     Exhibit 15 is a true and correct copy of the screen shot of the pop-up window the user sees for the

 9     measurement. In this specific case, three medication non-compliant consultations initiated at the

10     end of August 2018 were reported in California Health Care Facility’s September 2018

11     Performance Report indicator cited by Dr. Golding (pp. 61-62) because that is when they came

12     due or were completed, two of which were late. This accounts for all non-cancelled MH med

13     non-adherence consultations created at the California Health Care Facility in August 2018.

14            49. This software error had little impact on compliance rates for the medication non-

15     adherence measure, other than to improve them slightly. A comparison analysis of compliance

16     from January 1, 2018 through October 26, 2018, reveals that removing the cancelled

17     consultations, which were often measured as being late, slightly increased compliance from

18     eighty-five to eighty-six percent.

19           I declare under penalty of perjury under the laws of the United States of America that the

20     foregoing is true and correct to the best of my knowledge. Executed in San Luis Obispo,
21     California on November 20, 2018.

22
                                                              _/s/David Leidner _______________
23                                                            DAVID LEIDNER
24                                                            Senior Psychologist Specialist
                                                              Statewide Mental Health Program
25                                                            (original signature retained by attorney)

26
27

28
                                                         16
                                  Leidner Decl. Supp. Defs.’ Resp. Nov. 13, 2018 OSC (2:90-cv-00520 KJM-DB (PC))
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 17 of 77




                       EXHIBIT 1
Contact                                                                   Rule Name               Wgt   Rule applies to                      Requirement                                                                    Additional Info
                                                                                                                                             First Psychiatrist Contact required no sooner than 1 Work Day before and no
                                                                                                     ASU-CCCMS patients on
                                                                          PSY (ASU 3CMS On                                                   later than 90 Calendar Days after the Arrival Date or Program Start or MHI
                                                                                                   0 psychiatrist-prescribed medication.                                                                                    ID# 234445 Computed by mh.dbo.insert_spid_time_frames
                                                                          Meds)                                                              Start or Psychotropic Start, whichever happened last. Then Routinely within
                                                                                                     Effective 2000-01-01 to present
                                                                                                                                             90 Calendar Days of the prior completion.
 Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 18 of 77




                                                                                                                                                                                                                            If an initial IDTT is completed for patient within the first 14
                                                                                                                                     First Psychiatrist Contact required no later than 14 Calendar Days after the           calendar days of becoming ASU EOP/EOPMod, then due
                                                                          PSY (ASU                   ASU-EOP, ASU-EOPMod patients.
                                                                                                   0                                 Arrival Date or Program Start or MHI Start, whichever happened last. Then              date of initial psychiatry contact becomes the date of that
                                                                          EOP/EOPMod)                Effective 2015-04-06 to present
                                                                                                                                     Routinely within 30 Calendar Days of the prior completion.                             initial IDTT ID# 234446 Computed by
                                                                                                                                                                                                                            mh.dbo.insert_spid_time_frames
                                                                                                                                          First Psychiatrist Contact required no sooner than 1 Work Day before and no
                                                                                                        MHCB patients. Effective 2016-12-
                                                                          PSY (MHCB)               0                                      later than 72 Hours after the Arrival Date or Program Start, whichever        ID# 234449 Computed by mh.dbo.insert_spid_time_frames
                                                                                                        12 to present
                                                                                                                                          happened last. Then Routinely within 3 Calendar Days of the prior completion.
                                                                                                                                             First Psychiatrist Contact required no sooner than 1 Work Day before and no
                                                                                                     ML-CCCMS patients on
                                                                          PSY (ML 3CMS On                                                    later than 90 Calendar Days after the Arrival Date or Program Start or MHI
                                                                                                   0 psychiatrist-prescribed medication.                                                                                    ID# 234455 Computed by mh.dbo.insert_spid_time_frames
                                                                          Meds)                                                              Start or Psychotropic Start, whichever happened last. Then Routinely within
                                                                                                     Effective 2000-01-01 to present
                                                                                                                                             90 Calendar Days of the prior completion.
                                                                                                 ML-EOP, ML-EOPMod, ML-Acute,
                                                                                                 ML-ICF patients at CMC, CMF,
                                                                                                 COR, FSP, LAC, MCSP, NCWF,                  First Psychiatrist Contact required no later than 30 Calendar Days after the
                                                                          PSY (ML
                                                                                                 PBSP, RJD, SAC, SATF, SQ,                   Arrival Date or Program Start or MHI Start or Psychotropic Start, whichever
                                                                          EOP/Acute/ICF/EOPMod 0                                                                                                                            ID# 234461 Computed by mh.dbo.insert_spid_time_frames
                                                                                                 SVSP, VSP, CCWF, CIW, CHCF,                 happened last. Then Routinely within 30 Calendar Days of the prior
PSY_CONTACT                                                               on Meds at EOP instit
                                                                                                 KVSP on psychiatrist-prescribed             completion.
(32 rules
                                                                                                 medication. Effective 2000-01-01 to
selected)
                                                                                                 present
                                                                                                     OHU-EOP, OHU-EOPMod patients            First Psychiatrist Contact required no later than 30 Calendar Days after the
                                                                          PSY (OHU                   at CHCF on psychiatrist-prescribed      Arrival Date or Program Start or MHI Start or Psychotropic Start, whichever
                                                                                                   0                                                                                                                        ID# 234467 Computed by mh.dbo.insert_spid_time_frames
                                                                          EOP/EOPMod on Meds)        medication. Effective 2000-01-01 to     happened last. Then Routinely within 30 Calendar Days of the prior
                                                                                                     present                                 completion.
                                                                                                                                            First Psychiatrist Contact required no later than 30 Calendar Days after the
                                                                                                         PSU patients. Effective 2000-01-01
                                                                          PSY (PSU)                0                                        Program Start. Then Routinely within 30 Calendar Days of the prior              ID# 234468 Computed by mh.dbo.insert_spid_time_frames
                                                                                                        to present
                                                                                                                                            completion.
                                                                                                                                             First Psychiatrist Contact required no sooner than 1 Work Day before and no
                                                                                                     RC-CCCMS patients on
                                                                                                                                             later than 90 Calendar Days after the Arrival Date or Program Start or MHI
                                                                          PSY (RC 3CMS on Meds)    0 psychiatrist-prescribed medication.                                                                                    ID# 234470 Computed by mh.dbo.insert_spid_time_frames
                                                                                                                                             Start or Psychotropic Start, whichever happened last. Then Routinely within
                                                                                                     Effective 2000-01-01 to present
                                                                                                                                             90 Calendar Days of the prior completion.
                                                                                                                                             First Psychiatrist Contact required no later than 30 Calendar Days after the
                                                                                                        RC-EOP, RC-EOPMod patients.
                                                                          PSY (RC EOP/EOPMod)      0                                         Arrival Date or Program Start or MHI Start, whichever happened last. Then      ID# 234471 Computed by mh.dbo.insert_spid_time_frames
                                                                                                        Effective 2000-01-01 to present
                                                                                                                                             Routinely within 30 Calendar Days of the prior completion.
                                                                                                                                             First Psychiatrist Contact required no sooner than 1 Work Day before and no
                                                                                                     SHU-CCCMS patients on
                                                                          PSY (SHU CCCMS on                                                  later than 90 Calendar Days after the Arrival Date or Program Start or MHI
                                                                                                   0 psychiatrist-prescribed medication.                                                                                    ID# 234474 Computed by mh.dbo.insert_spid_time_frames
                                                                          Meds)                                                              Start or Psychotropic Start, whichever happened last. Then Routinely within
                                                                                                     Effective 2000-01-01 to present
                                                                                                                                             90 Calendar Days of the prior completion.
                                                                          PSY (SHU                 0    SHU-EOP, SHU-EOPMod patients. First Psychiatrist Contact required no later than 30 Calendar Days after the          ID# 234475 Computed by mh.dbo.insert_spid_time_frames
                                                                         EOP/EOPMod)                   Effective 2000-01-01 to present     Arrival Date or Program Start or MHI Start, whichever happened last. Then
                                                                                                                                           Routinely within 30 Calendar Days of the prior completion.
                                                                                                                                           First Psychiatrist Contact required no sooner than 24 Hours before and no
                                                                         Psychiatrist Admission         DSH patients at SQ, CIW. Effective
                                                                                                  0                                        later than 24 Hours after the Arrival Date or Program Start, whichever          ID# 234476 Computed by mh.dbo.insert_spid_time_frames
                                                                         Eval (PIP)                    2000-01-01 to present
                                                                                                                                           happened last.
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 19 of 77




                                                                                                      ASU-CCCMS patients on                First Psychiatrist Contact required no sooner than 5 Work Days before and no
                                                                         PSY (ASU 3CMS on            psychiatrist-prescribed medication    later than 90 Calendar Days after the Arrival Date or Program Start or MHI
                                                                                                  25                                                                                                                       ID# 234443 Computed by mh.dbo.insert_spid_time_frames
                                                                         Meds from GP, GP(M)         coming from -GP(M), -GP. Effective    Start or Psychotropic Start, whichever happened last. Then Routinely within
                                                                                                     2000-01-01 to present                 90 Calendar Days of the prior completion.
                                                                                                 ASU-EOP, ASU-EOPMod patients First Psychiatrist Contact required no later than 14 Calendar Days after the
                                                                         PSY (ASU EOP/EOPMod 25 coming from ASU. Effective 2015- Arrival Date or Program Start or MHI Start, whichever happened last. Then                 ID# 501170 Computed by mh.dbo.insert_spid_time_frames
                                                                         from ASU)
                                                                                                04-06 to present                 Routinely within 30 Calendar Days of the prior completion.
                                                                                                  ML-CCCMS patients on                     First Psychiatrist Contact required no sooner than 5 Work Days before and no
                                                                         PSY (ML 3CMS on Meds 25 psychiatrist-prescribed medication        later than 10 Work Days after the Arrival Date or Program Start or MHI Start or
                                                                                                                                                                                                                           ID# 234452 Computed by mh.dbo.insert_spid_time_frames
                                                                         from DSH)               coming from DSH. Effective 2000-          Psychotropic Start, whichever happened last. Then Routinely within 90
                                                                                                 01-01 to present                          Calendar Days of the prior completion.
                                                                                                   ML-EOP, ML-Acute, ML-ICF
                                                                                                  patients at CMC, CMF, COR, FSP,
                                                                                                  LAC, MCSP, NCWF, PBSP, RJD,              First Psychiatrist Contact required no later than 30 Calendar Days after the
                                                                                                                                                                                                                           Note that this rule applied only to EOP patients coming from
                                                                         PSY (ML EOP/Acute/ICF    SAC, SATF, SQ, SVSP, VSP,                prior Psychiatrist Contac or Psychotropic Start or prior MHI Start, whichever
                                                                                               25                                                                                                                          EOPMod. ID# 501152 Computed by
                                                                         from EOPMod on Meds)     CCWF, CIW, CHCF, KVSP on                 happened last. Then Routinely within 30 Calendar Days of the prior
                                                                                                                                                                                                                           mh.dbo.insert_spid_time_frames
                                                                                                  psychiatrist-prescribed medication       completion.
                                                                                                  coming from -EOPMod. Effective
                                                                                                  2000-01-01 to present
                                                                                                  ML-EOP, ML-EOPMod, ML-Acute,
                                                                                                 ML-ICF patients at CMC, CMF,
                                                                                                 COR, FSP, LAC, MCSP, NCWF,                First Psychiatrist Contact required no sooner than 5 Work Days before and no
                                                                         PSY (ML
                                                                                                 PBSP, RJD, SAC, SATF, SQ,                 later than 30 Calendar Days after the Arrival Date or Program Start or MHI
                                                                         EOP/Acute/ICF/EOPMod 25                                                                                                                           ID# 234459 Computed by mh.dbo.insert_spid_time_frames
                                                                                                 SVSP, VSP, CCWF, CIW, CHCF on             Start or Psychotropic Start, whichever happened last. Then Routinely within
                                                                         from DSH on Meds)
                                                                                                 psychiatrist-prescribed medication        30 Calendar Days of the prior completion.
                                                                                                 coming from DSH. Effective 2000-
                                                                                                 01-01 to present
                                                                                                      ML-EOPMod, ML-Acute, ML-ICF
                                                                                                     patients at CMC, CMF, COR, FSP,
                                                                                                     LAC, MCSP, NCWF, PBSP, RJD,           First Psychiatrist Contact required no later than 30 Calendar Days after the
                                                                         PSY (ML                                                                                                                                           Note that this rule applied only to EOPMod patients coming
                                                                                                     SAC, SATF, SQ, SVSP, VSP,             prior Psychiatrist Contac or Psychotropic Start or prior MHI Start, whichever
                                                                         EOPMod/Acute/ICF         25                                                                                                                       from EOP. ID# 501151 Computed by
                                                                                                     CCWF, CIW, CHCF, KVSP on              happened last. Then Routinely within 30 Calendar Days of the prior
                                                                         from EOP on Meds)                                                                                                                                 mh.dbo.insert_spid_time_frames
                                                                                                     psychiatrist-prescribed medication    completion.
                                                                                                     coming from -EOP. Effective 2000-
                                                                                                     01-01 to present
                                                                                                                                         First Psychiatrist Contact required no sooner than 1 Work Day before and no
                                                                                                     OHU-CCCMS patients at CHCF on
                                                                         PSY (OHU CCCMS On                                               later than 90 Calendar Days after the Arrival Date or Program Start or MHI
                                                                                                  25 psychiatrist-prescribed medication.                                                                                   ID# 234465 Computed by mh.dbo.insert_spid_time_frames
                                                                         Meds)                                                           Start or Psychotropic Start, whichever happened last. Then Routinely within
                                                                                                     Effective 2000-01-01 to present
                                                                                                                                         90 Calendar Days of the prior completion.
                                                                         PSY (OHU                 25   OHU-EOP, OHU-EOPMod patients First Psychiatrist Contact required no sooner than 5 Work Days before and no           ID# 234466 Computed by mh.dbo.insert_spid_time_frames
                                                                         EOP/EOPMod from DSH         at CHCF on psychiatrist-prescribed later than 30 Calendar Days after the Arrival Date or Program Start or MHI
                                                                         on Meds)                    medication coming from DSH.        Start or Psychotropic Start, whichever happened last. Then Routinely within
                                                                                                     Effective 2000-01-01 to present    30 Calendar Days of the prior completion.
                                                                                                  RC-CCCMS patients on                   First Psychiatrist Contact required no sooner than 5 Work Days before and no
                                                                         PSY (RC 3CMS On Meds    psychiatrist-prescribed medication      later than 90 Calendar Days after the Arrival Date or Program Start or MHI
                                                                                              25                                                                                                                        ID# 234469 Computed by mh.dbo.insert_spid_time_frames
                                                                         from GP, GP(M))         coming from -GP(M), -GP. Effective      Start or Psychotropic Start, whichever happened last. Then Routinely within
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 20 of 77




                                                                                                 2000-01-01 to present                   90 Calendar Days of the prior completion.
                                                                                                     SHU-CCCMS patients on
                                                                                                                                       First Psychiatrist Contact required no sooner than 5 Work Days before and no
                                                                         PSY (SHU CCCMS on          psychiatrist-prescribed medication
                                                                                                 25                                    later than 90 Calendar Days after the Arrival Date or Program Start or MHI       ID# 234473 Computed by mh.dbo.insert_spid_time_frames
                                                                         Meds from GP, GP(M))       coming from -GP, -GP(M). Effective
                                                                                                                                       Start or Psychotropic Start, whichever happened last.
                                                                                                    2000-01-01 to present
                                                                                                RC-EOP, ASU-EOP, SHU-EOP,
                                                                          PSY                                                            First Psychiatrist Contact required no later than 14 Calendar Days after the   Note that this rule applied only to EOP patients coming from
                                                                                                PSU-EOP patients coming from -
                                                                         (RC/ASU/SHU/PSU/OHU 50                                          prior Psychiatrist Contac or prior MHI Start, whichever happened last. Then    EOPMod. ID# 501208 Computed by
                                                                                                EOPMod. Effective 2000-01-01 to
                                                                         EOP from EOPMod)                                                Routinely within 30 Calendar Days of the prior completion.                     mh.dbo.insert_spid_time_frames
                                                                                                present
                                                                                                     ASU-CCCMS patients at CIW on        First Psychiatrist Contact required no later than 90 Calendar Days after the
                                                                         PSY (ASU CCCMS from        psychiatrist-prescribed medication   prior Psychiatrist Contac or Arrival Date or MHI Start or Psychotropic Start,
                                                                                                 50                                                                                                                    ID# 501264 Computed by mh.dbo.insert_spid_time_frames
                                                                         SHU On Meds)               coming from SHU. Effective 2015-     whichever happened last. Then Routinely within 90 Calendar Days of the prior
                                                                                                    01-01 to present                     completion.
                                                                                                 ASU-EOPMod, ASU-EOP patients First Psychiatrist Contact required no later than 30 Calendar Days after the
                                                                         PSY (ASU EOP/EOPMod
                                                                                             50 at CIW coming from SHU. Effective prior Psychiatrist Contac or Arrival Date or MHI Start, whichever happened            ID# 501262 Computed by mh.dbo.insert_spid_time_frames
                                                                         from SHU)
                                                                                                2015-01-01 to present             last. Then Routinely within 30 Calendar Days of the prior completion.
                                                                                                     ML-CCCMS patients on                First Psychiatrist Contact required no sooner than 5 Work Days before and no
                                                                         PSY (ML 3CMS On            psychiatrist-prescribed medication   later than 90 Calendar Days after the Arrival Date or Program Start or MHI
                                                                                                 50                                                                                                                     ID# 234453 Computed by mh.dbo.insert_spid_time_frames
                                                                         Meds from GP, GP(M))       coming from -GP(M), -GP. Effective   Start or Psychotropic Start, whichever happened last. Then Routinely within
                                                                                                    2000-01-01 to present                90 Calendar Days of the prior completion.
                                                                                                RC-EOPMod, ASU-EOPMod,
                                                                         PSY                                                             First Psychiatrist Contact required no later than 14 Calendar Days after the   Note that this rule applied only to EOPMod patients coming
                                                                                                SHU-EOPMod, PSU-EOPMod
                                                                         (RC/ASU/SHU/PSU/OHU 50                                          prior Psychiatrist Contac or prior MHI Start, whichever happened last. Then    from EOP. ID# 501175 Computed by
                                                                                                patients coming from -EOP.
                                                                         EOPMod from EOP)                                                Routinely within 30 Calendar Days of the prior completion.                     mh.dbo.insert_spid_time_frames
                                                                                                Effective 2000-01-01 to present
                                                                                                     SHU-CCCMS patients at CIW           First Psychiatrist Contact required no later than 90 Calendar Days after the
                                                                         PSY (SHU CCCMS from     50 coming from ASU. Effective 2015-     prior Psychiatrist Contac or Arrival Date or MHI Start, whichever happened     ID# 501263 Computed by mh.dbo.insert_spid_time_frames
                                                                         ASU)
                                                                                                    01-01 to present                     last. Then Routinely within 90 Calendar Days of the prior completion.
                                                                                                 SHU-EOPMod, SHU-EOP patients First Psychiatrist Contact required no later than 30 Calendar Days after the
                                                                         PSY (SHU EOP/EOPMod
                                                                                             50 at CIW coming from ASU. Effective prior Psychiatrist Contac or Arrival Date or MHI Start, whichever happened            ID# 501261 Computed by mh.dbo.insert_spid_time_frames
                                                                         from ASU)
                                                                                                2015-01-01 to present             last. Then Routinely within 30 Calendar Days of the prior completion.
                                                                                                     OHU-CCCMS patients at CHCF on       First Psychiatrist Contact required no sooner than 5 Work Days before and no
                                                                         PSY (OHU CCCMS on          psychiatrist-prescribed medication   later than 10 Work Days after the Arrival Date or Program Start or MHI Start or
                                                                                                 75                                                                                                                      ID# 234463 Computed by mh.dbo.insert_spid_time_frames
                                                                         Meds from DSH)             coming from DSH. Effective 2000-     Psychotropic Start, whichever happened last. Then Routinely within 90
                                                                                                    01-01 to present                     Calendar Days of the prior completion.
                                                                                                      OHU-CCCMS, OHU-CCCMS
                                                                                                                                         First Psychiatrist Contact required no sooner than 5 Work Days before and no
                                                                                                     patients at CHCF on psychiatrist-
                                                                         PSY (OHU CCCMS On       100 prescribed medication coming from
                                                                                                                                         later than 90 Calendar Days after the Arrival Date or Program Start or MHI
                                                                                                                                                                                                                        ID# 234464 Computed by mh.dbo.insert_spid_time_frames
                                                                         Meds from GP, GP(M))                                            Start or Psychotropic Start, whichever happened last. Then Routinely within
                                                                                                     -GP(M), -GP. Effective 2000-01-01
                                                                                                                                         90 Calendar Days of the prior completion.
                                                                                                     to present
                                                                                                   ML(SEO)-EOP, ML(SEO)-
                                                                                                  EOPMod, ML(EOP)-EOP,                  First Psychiatrist Contact required no later than 30 Calendar Days after the
                                                                         PSY (ML-SEO/ML-EOP
                                                                                                  ML(EOP)-EOPMod, ML-Acute, ML-         Arrival Date or Program Start or MHI Start or Psychotropic Start, whichever
                                                                         EOP/Acute/ICF/EOPMod 125                                                                                                                      ID# 234472 Computed by mh.dbo.insert_spid_time_frames
                                                                                                  ICF patients at KVSP on               happened last. Then Routinely within 30 Calendar Days of the prior
                                                                         on Meds)
                                                                                                  psychiatrist-prescribed medication.   completion.
                                                                                                  Effective 2000-01-01 to present
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 21 of 77
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 22 of 77




                       EXHIBIT 2
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 23 of 77
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 24 of 77
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 25 of 77




                       EXHIBIT 3
       Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 26 of 77




Performance versus Current Due Dates
• Performance Reports
  – Summarize past performance (i.e., a report card)
  – Aggregated across patients and time
  – Used to identify systemic issues
• Current Due Dates Reports
  – Tell you who currently needs what and when
  – Patient‐specific
  – Used to identify individual patients requiring 
    attention

                                                                                1
       Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 27 of 77


  Performance statistics can be complex




Bureau of Economic Analysis, US Department of Commerce                          2
          Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 28 of 77



     How we measure performance on 
          required timeframes
For one‐time and finite series actions: percentage of  
   expected contacts completed on time
 •    Initial PC and Psychiatry contacts
 •    Initial IDTTs
 •    Routine, Urgent, and Emergent Referrals
 •    MHCB Referrals
 •    Clinical and Physical Discharge from OHU and MHCB
 •    ASU EOP Hub high‐refusal contacts
 •    Suicide Risk Evaluations
 •    ML CCCMS and ML EOP referrals
 •    Transfer out of desert institutions and non‐ASU EOP hub
 •    Five‐day clinical follow‐ups (all 5 must be done on time for 
      credit)

                                                                                   3
            Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 29 of 77


  How do we calculate percentage of 
expected contacts completed on time?
• Example 1: Initial IDTTs
  Patient          Due          Completed Compliant?
  A                1/10/16      1/8/16          Yes
  B                1/10/16      1/11/16         No
  C                1/10/16      Not done        No
  % Compliant                                   33%

• Example 2: Five‐Day Clinical Follow‐ups
  Patient          Due            #                Compliant?
                                  Completed 
                                  on Time
  A                1/10‐1/14      All 5           Yes
  B                1/10‐1/14      0 out of 5      No
  C                1/10‐1/14      4 out of 5      No
  % Compliant                                     33%
                                                                                     4
          Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 30 of 77



     How we measure performance on 
     required timeframes (continued)
For routine timeframes: percentage of time up‐to‐
   date
 •    Routine PC Contacts 
 •    Routine Psychiatry Contacts
 •    Routine IDTTs




                                                                                   5
     Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 31 of 77



Overall  timeframe performance is often 
  a combination of the two methods




                                                                              6
           Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 32 of 77



How do we calculate percentage of
        time up-to-date?
1.   Check each patient every Sunday at 11:59 PM to see
     whether or not they are up-to-date on any contact required
     by their level of care.

2.   There will be one check per required contact per week for
     every patient who was in CDCR at the time of the check
     (Sunday at 11:59 PM).

3.   Each check can have one of two values: Up-To-Date or Late

4.   For any given contact and reporting period, divide the
     number of up-to-date checks by the total number of checks
     to get the percentage of time up-to-date for that contact.


                                                                                    7
       Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 33 of 77



  Why  do we use percentage of time 
  up‐to‐date for routine timeframes?
Least drawbacks and most advantages when 
compared to next best alternatives:
 1. Average/median time between actions
 2. Percentage of time periods with an action
 3. Percentage of expected actions completed on 
    time
 4. Percentage of patients with all contacts 
    completed on time


                                                                                8
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 34 of 77




                                                                         9
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 35 of 77




                                                                         10
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 36 of 77




                                                                         11
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 37 of 77




                                                                         12
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 38 of 77




                                                                         13
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 39 of 77




                                                                         14
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 40 of 77




                                                                         15
        Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 41 of 77


                Why weekly checks?
• Seen as an appropriate level of granularity for 
  historical performance.  
  – Daily checks would increase calculations and data 
    volumes by a factor of seven and make reports 
    harder to use.
  – When measuring multiple patients, weekly checks 
    are an accurate estimator of true percentage of 
    time up‐to‐date (example follows). 
• Only applies to routine PC, Psychiatry, and 
  IDTT contacts.  Does not affect initial and 
  finite‐series calculations or current due dates.
                                                                                 16
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 42 of 77




                                                                         17
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 43 of 77




                                                                         18
               Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 44 of 77



 How can you have 100% compliance 
when some cases are out of compliance?
• Answer: Rounding
• We round to the level of precision we determine 
  to be sufficient
True Value                          Tens of       Percents    Tenths of  Hundredths of a 
                                   Percents                   a Percent     Percent
79 out of 90 = 88.764…%              90%            89%         88.8%             88.76%

• For MH compliance percentages, we round to the 
  nearest percent
 Compliant Cases       2 out of 3      70 out of 80       400 out of 1100        332 out of 333
   Raw Value           66.666…%            87.5%             36.363…%              99.699…%
 Rounded Value             67%              88%                 36%                     100%
                Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 45 of 77


   No matter what level of precision you 
   round to, you can still get 100% with 
       less than all cases compliant
 • Rounding to the tenth of one percent
 Compliant Cases         2 out of 3      70 out of 80        332 out of 333        3332 out of 3333
    Raw Value            66.666…%            87.5%             99.699…%                  99.969…%
  Rounded Value            66.7%             87.5%                99.7%                   100%

 • Rounding to the hundredth of one percent
Compliant Cases         2 out of 3      332 out of 333       3332 out of 3333 33332 out of 33333
  Raw Value             66.666…%           99.699…%              99.969…%                  99.996…%
Rounded Value             66.67%             99.70%                99.97%                   100%
       Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 46 of 77



    What about just cutting off the 
       decimal (truncation)?
• Examples:
  • 57.1%  57%
  • 72.8 %  72%
• Truncation leads to systematic 
  underestimation whereas rounding does not.
                Actual         Rounded  Truncated 
                Value           Value     Value
                 0.9              1         0
                  1               1         1
                 1.1              1         1
  Average        1.0             1.0       0.7
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 47 of 77




                       EXHIBIT 4
    Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 48 of 77


From: Leidner, David@CDCR
Sent: Wednesday, March 22, 2017 3:38 PM
To: Ceballos, Laura@CDCR; Golding, Michael@CDCR
Subject: RE: ML EOP Psychiatry Rule Change Proposition

Given our current discussion about 30 days versus 1 month, I added another case to the description
below.

Of necessity, we have a pretty unambiguous policy on how we interpret the time frames verbiage in the
PG for our compliance reporting. Appended below is a brief summary I wrote back in September about
our method.

The MH management reports have a precise definition for all of the following units of time:

· Month = a full calendar month beginning on the first of the month at 00:00 and ending on the last day
of the month at 23:59, inclusive.

· Week = a full week beginning Monday 00:00 and ending Sunday 23:59, inclusive.

· Calendar day = a full day beginning 00:00 and ending 23:59, inclusive.

· Working day = a full day that is not a Saturday, Sunday, or state holiday, beginning 00:00 and ending
23:59, inclusive.

· Hour = a full hour beginning at 00 minutes and ending at 59 minutes, inclusive.

· Minute = a full minute beginning at 00 seconds and ending at 59 seconds, inclusive

Given these definitions, our reports calculate any given due date as follows: given a trigger date, which
is the date and time the rule was triggered (e.g., Friday at 09:15), and a time frame of x units, where
units is one of the units of time listed above and x is the number of units (e.g., 2 calendar days, 1 week,
24 hours), the due date is the end of the xth full unit after the trigger date.

We are quite literal in our interpretation of the guidelines and policies in this regard, with the two
exceptions being that if the rule just says “days” we interpret it as calendar days (versus working days)
and if the rule says “year”, we interpret it as 365 calendar days. Therefore, if the rule says “1 week” we
use the week unit whereas if it says “7 days”, we use the calendar day unit. Likewise, if the rule says “1
working day”, we use the working day unit whereas if it says “24 hours”, we use the hour unit. There can
be quite a difference between each of these time frames. The examples below show what the due date
would be for a rule with a trigger date of Friday, June 5, 09:15 and different time frames. Given your
discussion below, you may want to note in particular the difference in due date between 24 hours and 1
calendar day.

 Trigger Date                        Time Frame                            Due Date

 Friday, June 5, 09:15               60 minutes                            Friday, June 5, 10:15:59

 Friday, June 5, 09:15               1 hour                                Friday, June 5, 10:59

 Friday, June 5, 09:15               24 hours                              Saturday, June 6, 09:59
  Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 49 of 77


Friday, June 5, 09:15    1 calendar day           Saturday, June 6, 23:59

Friday, June 5, 09:15    1 working day            Monday, June 8, 23:59

Friday, June 5, 09:15    7 calendar days          Friday, June 12, 23:59

Friday, June 5, 09:15    1 week                   Sunday, June 14, 23:59

Friday, June 5, 09:15    7 working days           Tuesday, June 16, 23:59

Friday, June 5, 09:15    30 calendar days         July 5, 23:59

Friday, June 5, 09:15    1 month                  July 31, 23:59
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 50 of 77




                       EXHIBIT 5
      Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 51 of 77


From: Leidner, David@CDCR

Sent: Wednesday, July 1, 2015 5:13 AM

To: Ceballos, Laura@CDCR; Golding, Michael@CDCR;                    @CDCR

Subject: Management Reporting Time Frame Definitions




So, the MH management reports have a precise definition for all of the following units of time:




      Week = a full week beginning Monday 00:00 and ending Sunday 23:59, inclusive.


      Calendar day = a full day beginning 00:00 and ending 23:59, inclusive.


      Working day = a full day that is not a Saturday, Sunday, or state holiday, beginning 00:00 and ending 23:59, inclusive.


      Hour = a full hour beginning at 00 minutes and ending at 59 minutes, inclusive.


      Minute = a full minute beginning at 00 seconds and ending at 59 seconds, inclusive




Given these definitions, our reports calculate any given due date as follows: given a trigger date which is the date and time the rule was triggered (e.g., Friday at

09:15), and a time frame of x units, where units is one of the units of time listed above and x is the number of units (e g., 2 calendar days, 1 week, 24 hours), the due

date is the end of the xth full unit after the trigger date.




We are quite literal in our interpretation of the guidelines and policies in this regard, with the two exceptions being that if the rule just says “days” we interpret it as

calendar days (versus working days) and if the rule says “year”, we interpret it as 365 calendar days. Therefore, if the rule says “1 week” we use the week unit

whereas if it says “7 days”, we use the calendar day unit. Likewise, if the rule says “1 working day”, we use the working day unit whereas if it says “24 hours”, we

use the hour unit. There can be quite a difference between each of these time frames. The examples below show what the due date would be for a rule with a

trigger date of Friday, June 5, 09:15 and different time frames. Given your discussion below, you may want to note in particular the difference in due date between

24 hours and 1 calendar day.




  Trigger Date                                                 Time Frame                                            Due Date

  Friday, June 5, 09:15                                        60 minutes                                            Friday 10:15:59

  Friday, June 5, 09:15                                        1 hour                                                Friday 10:59

  Friday, June 5, 09:15                                        24 hours                                              Saturday, 09:59

  Friday, June 5, 09:15                                        1 calendar day                                        Saturday, 23:59

  Friday, June 5, 09:15                                        1 working day                                         Monday, 23:59

  Friday, June 5, 09:15                                        7 calendar days                                       Friday, June 12, 23:59
        Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 52 of 77


  Friday, June 5, 09:15                                 1 week           Sunday, June 14, 23:59

  Friday, June 5, 09:15                                 7 working days   Tuesday, June 16, 23:59




Please let me know if you have any questions on this.




-Dave




David Leidner, PhD CCHP


Senior Psychologist Specialist


Mental Health Informatics
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 53 of 77




                       EXHIBIT 6
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 54 of 77
   Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 55 of 77




CONFIDENTIALITY NOTICE: This communication with its contents may contain confidential and/or
legally privileged information. It is solely for the use of the intended recipient(s). Unauthorized
interception, review, use or disclosure is prohibited and may violate applicable laws including the
Electronic Communication Privacy Act. If you are not the intended recipient, please contact the sender
and destroy all copies of this communication. Thank you.
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 56 of 77




                       EXHIBIT 7
        Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 57 of 77


From:               @CDCR

Sent: Monday, June 5, 2017 3:13 PM

To: Leidner, David@CDCR;                  (HCS)@CDCR;            @CDCR;        @CDCR

Subject: RE: 17422 - Create Psychiatrist Appointments report




Perfect! Thank you Dave.




From: Leidner, David@CDCR

Sent: Monday, June 05, 2017 3:11 PM

To:               @CDCR;                (HCS)@CDCR;            @CDCR         @CDCR

Subject: RE: 17422 - Create Psychiatrist Appointments report




Please try now.




From:               @CDCR

Sent: Monday, June 05, 2017 3:04 PM

To:               (HCS)@CDCR; Leidner, David@CDCR;               @CDCR;        @CDCR

Subject: RE: 17422 - Create Psychiatrist Appointments report




Me too:




From:               (HCS)@CDCR

Sent: Monday, June 05, 2017 2:10 PM

To: tfsadmin@cdcr.ca.gov Leidner, David@CDCR;                  @CDCR;     @CDCR;       @CDCR

Subject: RE: 17422 - Create Psychiatrist Appointments report




I do not have access. I receive this error:
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 58 of 77
  Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 59 of 77


17422 Create Psychiatrist Appointments   User Story   Leidner,     Resolved
      report                                          David@CDCR
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 60 of 77




                       EXHIBIT 8
        Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 61 of 77


From:                @CDCR
Sent: Friday, June 23, 2017 2 00 PM
Subject: USER NOTIFICATION - MH Build 1 2.0: Fixes & Modifications to MHTS & EHRS Reporting Capabilities


This message is being sent to all members of the MH Management Reporting distribution list.


The following fixes and modifications have been made to the reporting capabilities of MHTS and EHRS. They will go live on the morning of June 26, 2017.


Please contact                   if you have any questions. Thank you.


15535: MH Build 1.2.0 Release Notes
        1.    DRP groups added to all treatment hours offered and attended calculations except for EOP Milestone credits (15758)
                          For the time being, we will automatically be crediting patients assigned to a given DRP group with following number of hours offered and
                           attended, which is lower than the actual weekly duration of each group. This is to account for potential cancellations. We are working on
                           getting more precise data on actual attendance and cancellations each week and will hope to include those calculations in future releases.
                                     i.    Anger Management = 4 hours
                                   ii.    Substance Use = 12 hours
                                   iii.   Criminal Thinking = 4 hours
                                  iv.     Family Relations = 2 hours
                                   v.     Transitions = 2 hours
        2.    Added ASU 12-Item (MH-7709) from MHTS.net to ASU GP/GP(M) screening rule (15432)
                          Changed name of rule to “MH Screen (ASU GP)” and “MH Screen (ASU GP(M)”.
        3.    Change in Performance Report spotlight indicators group (12975)
                          Spotlight indicators group now consists of performance improvement plan targets.
        4.    Change in color cutoff values for some Performance Report indicators (18680)
                          Red/yellow/green cutoff values for indicators on the MH Performance Report that also appear on the QM Dashboard have been changed
                           to match the cutoffs used by the QM Dashboard.
        5.    Correction to non-referrals logic on DSH Non Referrals report (CS10109)
                          Changed disposition in DSH Non-Referrals report to show “Referred” whenever the next MHI is a higher level of care.
        6.    Changed clock stop for MHCB referrals to when patient left institution or entered MHCB housing (17251)
                          Clock stops for MCHB referrals at the time they leave transferring institution or are entered into MHCB housing, whichever comes first.
        7.    Bug corrected wherein some hourly time frames were being shortened by one hour (17348)
                          Bug fix – corrected appropriate hourly time frames.
        8.    Sustainable Process report updated to use referrals to count RVRs at EHRS institutions (15459)
                          The RVR (115) calculation now uses RVR consult orders from EHRS. MHTSnet data continues to be used as usual.
        9.    Psychiatry appointments report (17422)
                          New report that shows all appointments with psychiatrists within specified date range and outcome. In the case of IDTTs entered into
                           EHRS, the treatment plan is used, not the appointment.
        10.   Program History logic modified to capture previously unidentified patients (17379)
                          Fixed bug wherein delayed unassignment of a provider in EHRS was superseding current provider assignment.
        11.   5-minute grace period added to “entered before received” data entry flag (17382)
                          No data entry flag is triggered for consult orders in EHRS as long as the Received Date is no more than 5 minutes before or any time after
                           the actual entry date into EHRS.
        12.   Fixed bug in 5-day follow-up rule for MHCB and DSH discharges and rescinded MHCB referrals that was triggering for all patients (16111,18323)
                          Bug fix –rule for 5-day follow-ups following MHCB and DSH discharges and rescinded MHCB referrals now only triggers for patients
                           admitted for danger to self.
        13.   Updated discharge alert emails to include patients currently in transit to a given institution (CS10503)
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 62 of 77
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 63 of 77




                       EXHIBIT 9
   Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 64 of 77


The following changes were deployed on May 11, 2018

1) Placement dropdown removed from Performance Report. Running the performance report will now
show all placements. For any indicator grouped by placement, you can always see the placement
breakdown by clicking on any given percentage box. This change is temporary and in preparation for an
upgrade to our placement logic. Once the new logic is in place, we should be able to provide a simpler
and more consistent placement dropdown.

2) MH Milestone Over/Under Awarded indicator logic modified so that the earned and awarded counts
restart whenver a patient is readmitted on a new offense or returns from parole.

3) Housing Program Assignment logic (i.e. subprogram values) upgraded to use automatically generated
MH Housing Arrival Orders in EHRS. Housing data are no longer coming from MHTSnet and any new
changes made in MHTSnet will no longer be reflected in patient housing histories. The MH Housing
Arrival orders are automatically generated and do NOT need to be created by users. In special cases
where a patient's housing is incorrect, authorized users can create, modify, or void MH Housing Arrival
orders to make corrections. This is parallel to the way housing was corrected in the
past in MHTSnet using subprogram changes.

4) Bug fixed in structured treatment logic that was excluding certain mental health appointments from
being counted as structured treatment. All mental health appointments other than IDTTs, evaluations,
screens, five-day follow-ups, and self-help groups are now counted as structured treatment. The fix was
applied retroactively to include all past appointments that were excluded as well.
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 65 of 77




                      EXHIBIT 10
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 66 of 77
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 67 of 77




                      EXHIBIT 11
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 68 of 77
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 69 of 77




                      EXHIBIT 12
Definitions                                                                                               Page 1 of 1

         Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 70 of 77

 Seen as Scheduled
                                     Measure Definition
Percentage of dental, medical, and mental health appointments seen as scheduled (i.e.,
without being rescheduled). Excludes appointments not seen as scheduled due to patient
refusal or similar patient­controlled factors; scheduling error; patient transfer; lay­in; out to
court/medical; pending or "to be scheduled" appointments; walk­ins; and appointments
scheduled to be seen during the reporting period but not yet closed. Data sources: Dental
Scheduling and Tracking System, Medical Scheduling and Tracking System, and Mental
Health Tracking System.

                                       For detailed specifications, please visit the Dashboard Glossary




http://cphcspfdccdww01/ReportServer?/QM/Tools/Definitions&rs:Command=Render&rc... 11/20/2018
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 71 of 77




                      EXHIBIT 13
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 72 of 77
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 73 of 77




                      EXHIBIT 14
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 74 of 77
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 75 of 77
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 76 of 77




                      EXHIBIT 15
Case 2:90-cv-00520-KJM-DB Document 6012-3 Filed 11/20/18 Page 77 of 77
